Citation Nr: 1435636	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran scheduled for a hearing before the Board in February 2012, but Veteran failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.

The Veteran asserts that he injured his right shoulder during hand-to-hand combat training in service.  On a claim received in October 2007, the Veteran reported that his disability began in July 1964.  A July 1964 service treatment record shows that while giving Judo instructions, he was struck by a falling student; and a sprained ankle was noted.  An x-ray shows a left foot injury with negative findings.  Although not documented in service treatment records, the Veteran is competent to report a right shoulder injury in service.  Post service, a February 2005 private treatment record from Dr. R. B. Z. notes "pain and apparent DJD [degenerative joint disease]" in the right shoulder.  With reports of in-service symptoms, and treatment post service, and the Veteran's assertion that he sustained an injury in service, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(2013).  

In October 2007, the Veteran reported "ALL MEDICAL RECORDS AT VAMC GAINESVILLE, LAKE CITY AND ST. AUGUSTINE CLINIC (VISN 8)."  Of record are October 2007 treatment records from St. Augustine CBOC, and a listing of VA treatment records from April 2009 to September 2009 (with a September 2009 addendum and part of a September 2009 treatment record displayed on a computer screen viewer).  There are no other VA treatment reports of associated with the Veteran's claims file and there are no VA treatment records uploaded to his VBMS and Virtual VA files.  Any additional VA treatment records should be obtained.

In light of the remand reasons above, outstanding private treatment records should also be obtained, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right shoulder disability since February 2005.  After securing the necessary release, obtain these records and all VA treatment records from Gainesville, Lake City and 
St. Augustine Clinic in Florida since October 2007.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the right shoulder disability.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right shoulder disability is causally related to service, including the Judo accident in service? 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



